Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Amendment
Applicant's amendment filed on 1/6/2021 have been entered and fully considered.  Claims 1, 2, 8-11, 15 and 16 are amended, and claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ballarini et al. (US 7,924,794 B2), hereinafter Ballarini, in view of Abedi (US 8,140,018 B2), further in view of Hayashi et al. (US 2018/0227838 A1), hereinafter Hayashi. 

Regarding claims 1, 8 and 15, Ballarini teaches an electronic device for managing a shared spectrum among a plurality of base stations (BSs) (Figure 1), the electronic device comprising: 
memory comprising instructions for managing the shared spectrum (Col 2 Lines 52-57; a related computer program product, loadable in the memory of at least one computer and including software code portions for performing the steps of the method); and 
a processor operably connected to the memory, the processor configured to execute the instructions (Col 2 Lines 52-57; a computer program product is intended to be equivalent to reference to a computer-readable medium containing instructions for controlling a computer system to coordinate the performance of the method) to cause the electronic device to: 
obtain coexistence measurement reports (CMRs) from the BSs (Col 4 Lines 42-46 and Claim 10; a set of RRM (Radio Resource Management) primitives for radio resource measurements and reporting procedures between BS and NCMS); 
assign a set of BSs to one or more basic allocation units (BAUs) in a plurality of BAUs based on the interference relationships, wherein each BAU in the plurality of BAUs is a time/frequency unit (Figure 1, Claims 10 and 15; the radio resources to be allocated includes radio sub channels, wherein the Network Control and Management System controls the allocation of radio resources based upon: a detection that a given set of sub channels is used by one of the Base Station Entities, and an issuing towards further Base Station Entities in the Base Station Cluster to transmit over a set of sub channels given to one Base Station Entity the given set of sub channels with a level maintaining a controlled level of Co-Channel Interference); and 
transmit a spectrum access grant (SAG) to the set of BSs, wherein the SAG includes BAU assignments for the set of BSs (Col 7 Lines 5-10; the NCMS will send its decision to each 802.16 BS Entity 100 by conveying it over the C-RRM-NOTIFY (Neighbor-BS Permutation Zones Status Update) messages). 
	Ballarini may not specifically teach obtain CMRs from the plurality of BS; identify interference relationships among the plurality of BSs based on the CMRs; the set of BSs includes a primary BS and a secondary BS; the secondary BS can transmit in the one or more BAUs when a transmission of the second BS does not interference with a transmission of the primary BS.  In an analogous art, Abedi teaches obtain CMRs from the plurality of BS (Col 12 Lines 26-36; that transceivers have the capability to listen to the sub-channels and measure the interference receiver from other transceivers on each radio sub-band); identify interference relationships among the plurality of BSs based on the CMRs (Col 12 Lines 26-36; the radio sub-channels are shared between the transceivers and if the two transceivers choose the same radio sub-channel it will have some impact on both depending on the radio channel between them); the set of BSs includes a primary BS and a secondary BS (Col 9 Lines 1-17; primary networks and secondary networks); the secondary BS can transmit in the one or more BAUs when a transmission of the second BS does not interference with a transmission of the primary BS (Col 9 Lines 1-17; there may be primary networks that have precedence in accessing the spectrum and secondary networks that may only use the spectrum providing they do not cause harmful interference towards the primary network(s)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Ballarini and Abedi because it would allow spectrum sharing without interfering with the primary networks (Abedi, Col 9 Lines 1-17).
The combination of Ballarini and Abedi may not specifically teach wherein the second BS can transmit in the one or more BAUs after performing channel sensing in the one or more BAUs to determine that a transmission of the secondary BS in the one or more BAUs does not interfere with a transmission to the primary BS.  In an analogous art, Hayashi teaches wherein the second BS can transmit in the one or more BAUs after performing channel sensing in the one or more BAUs to determine that a transmission of the secondary BS in the one or more BAUs does not interfere with a transmission to the primary BS (Paragraphs 0451 and 0452; dual connectivity is applied to an LAA (Licensed-Assisted Access) cell, the MCG is a base station device constituting a Primary cell, and the SCG is a base station device constituting a pSCell and the LAA cell.  Paragraph 0460; An example of the impartial frequency sharing technique is Listen-Before-Talk (LBT) [LBT is interpreted as channel sensing]. Before a certain base station or a terminal transmits a signal using a certain frequency, the LBT 

Regarding claims 2, 9 and 16, the combination of Ballarini/Abedi/Hayashi teaches all of the limitations of claims 1, 8 and 15, as described above.  Further, Abedi teaches assign the primary BS to a prioritized transmission period in the one or more BAUs, wherein the primary BS can transmit in the prioritized transmission period without performing channel sensing; and assign the secondary BS to transmit after performing channel sensing (Col 9 Lines 1-17; there may be primary networks that have precedence in accessing the spectrum and secondary networks that may only use the spectrum providing they do not cause harmful interference towards the primary network); assign the secondary BS to an offset period in the one or more BAUs, wherein the secondary BS can transmit in the offset period after performing channel sensing (Col 1 Lines 42-52, Col 4 Lines 46-62; the spectrum manager setting guard bands in the frequency spectrum for one or more of the radio access networks based on the list of affected sub-channels.  The guard bands to reduce such leakage, the arrangements of sub-channels assigned to a BS can nevertheless affect interference).  
In addition, Hayashi teaches the secondary BS can transmit in the offset period (Paragraphs 0265 and 0460 m; subframe offset) after performing channel sensing prior to the offset period and in the one or more BAUs (Paragraph 0460; An example of the impartial frequency sharing technique is Listen-Before-Talk (LBT) [LBT is interpreted as channel sensing]. Before a certain base station or a terminal transmits a signal using a certain frequency, the LBT identifies whether the frequency is in an idle state or a busy state, by measuring an interference power and the like, of the frequency. In a case that the frequency is identified to be in the idle state based on the LBT, the LAA cell can transmit a signal at a predetermined timing in the frequency).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Ballarini, Abedi and Hayashi because the LBT can control so as not to interfere with signals transmitted by other base stations and terminals (Hayashi, Paragraph 0460)

Regarding claims 3, 10 and 17, the combination of Ballarini/Abedi/Hayashi teaches all of the limitations of claims 1, 8 and 15, as described above.  Further, Ballarini teaches wherein the one or more other BAUs is orthogonal to the one or more BAUs (Col 4 Lines 21-24; permutation zone is a number of contiguous OFDMA symbols 
In addition, Abedi teaches assign another primary BS to one or more other BAUs in the plurality of BAUs (Col 9 Lines 1-17; primary networks and secondary networks) based on the interference relationships (Col 12 Lines 26-36; the radio sub-channels are shared between the transceivers and if the two transceivers choose the same radio sub-channel it will have some impact on both depending on the radio channel between them), wherein the other primary BS interferes with the primary BS (Col 9 Lines 1-17; there may be primary networks that have precedence in accessing the spectrum and secondary networks that may only use the spectrum providing they do not cause harmful interference towards the primary network).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Ballarini and Abedi because it would allow spectrum sharing without interfering with the primary networks (Abedi, Col 9 Lines 1-17).

Regarding claims 4, 11 and 18, the combination of Ballarini/Abedi/Hayashi teaches all of the limitations of claims 1, 8 and 15, as described above.  Further, Abedi teaches assign a tertiary BS to the one or more BAUs for transmitting in an opportunistic data transmission period (ODTP) in the one or more BAUs (Col 9 Lines 1-17; there may be primary networks that have precedence in accessing the spectrum and secondary networks that may only use the spectrum providing they do not cause harmful interference towards the primary network).  Therefore, it would have been 
In addition, Hayashi teaches wherein the tertiary BS can transmit in the ODTP after performing a listen-before-talk procedure (Paragraph 0460; An example of the impartial frequency sharing technique is Listen-Before-Talk (LBT) [LBT is interpreted as channel sensing].  In a case that the frequency is identified to be in the idle state based on the LBT, the LAA cell can transmit a signal at a predetermined timing in the frequency.  The LBT can control so as not to interfere with signals transmitted by other base stations and/or terminals including other communication systems and/or other LTE operators).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Ballarini, Abedi and Hayashi because the LBT can control so as not to interfere with signals transmitted by other base stations and terminals (Hayashi, Paragraph 0460).  

Regarding claims 5, 12 and 19, the combination of Ballarini/Abedi/Hayashi teaches all of the limitations of claims 1, 8 and 15, as described above.  Further, Ballarini teaches wherein the CMRs include at least one of a BS identifier, a mobile network operator identifier, a list of neighboring BSs, power levels associated with BSs in the list of neighboring BSs, a list of BSs causing detrimental interference, a transmit power, received signal strength indicator measurements, reference signal receive power measurements, reference signal received quality measurements, load information, channel occupancy measurements, indicators for protected BAUs that are no longer used, indicators for BAU indices experiencing interference, and timestamp data (Col 4 Lines 60-61; a response message 104, i.e., C-RRM-RSP (Spare Capacity Report) from entity 100 to the NCSM).

Regarding claims 6, 13 and 20, the combination of Ballarini/Abedi/Hayashi teaches all of the limitations of claims 1, 8 and 15, as described above.  Further, Ballarini teaches wherein the SAG further includes at least one of a BS identifier, a mobile network operator identifier, an overall frame structure for the shared spectrum, detection threshold function parameters, a maximum allowed transmission power, a contention window size, a protection margin for opportunistic channel access, a synchronization source identifier, BAU allocation for each mobile network, BAU allocation for each BS, transmission opportunity offset assignments, a maximum channel occupancy time, and timestamp data (Col 7 Lines 5-10the NCMS will send its decision to each 802.16 BS Entity 100 by conveying it over the C-RRM-NOTIFY (Neighbor-BS Permutation Zones Status Update) messages 106 that contain the DL and UL frame division in permutation zones and the specific sub channels available for transmission in the BS Entity).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ballarini in view of Abedi and Hayashi, as applied in the claims above, further in view of Liu et al. (US 2016/0119882 A1), hereinafter Liu. 

 wherein to assign the primary BS to the one or more BAUs in the plurality of BAUs (Col 9 Lines 1-17; primary networks and secondary networks) based on the interference relationships (Col 12 Lines 26-36; the radio sub-channels are shared between the transceivers and if the two transceivers choose the same radio sub-channel it will have some impact on both depending on the radio channel between them)
The combination of Ballarini/Abedi/Hayashi may not specifically teach an interference graph that represents each BS in the plurality of BSs as a vertex with one or more of the interference relationships identified by edges between vertices; for each vertex, compute a resource reservation ratio based on vertex priority and a number of connected components; and assign the primary BS to the one or more BAUs based on the resource reservation ratio.  In an analogous art, Liu teaches an interference graph that represents each BS in the plurality of BSs as a vertex with one or more of the interference relationships identified by edges between vertices; for each vertex, compute a resource reservation ratio based on vertex priority and a number of connected components; and assign the primary BS to the one or more BAUs based on the resource reservation ratio (Claim 8; historical interference information, priority information, and a transmit parameter requirement of the secondary system, wherein the transmit parameter requirement is information related to weighing an actual transmit power requirement of the secondary system on the idle spectrum resource, a number of Base Stations (BS) issuing a resource request and/or a locational distribution of BSs issuing a resource request of any BS; the priority information is a priority level for .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649